DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “antenna unit” in claim 1 (lines 9 and 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “antenna unit” has been interpreted as disclosed in paragraphs 0059 and 0102-0106, and Fig. 17 of the specification and reference number 40. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the at least one second high-frequency antenna" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., US 2012/0267051 in view of Tojo et al., US 2013/0200043.
	Sasaki et al. shows the invention substantially as claimed including an inductively-coupled plasma processing apparatus for performing an inductively- coupled plasma processing on a substrate G, comprising: a processing container 5; a mounting table 16 provided inside the processing container and configured to mount the substrate thereon; a rectangular metal window 3 constituting a top wall of the processing container and provided to be electrically insulated from the processing container while facing the mounting table; and an antenna unit 11 provided above the rectangular metal window and configured to generate an inductively-coupled plasma inside the processing container; wherein the rectangular metal window is divided into divided regions electrically insulated from each other by a first division extending in a radial direction toward each of corner portions of the rectangular metal window (see, for example, figs. 3, 4B, 8A-16B); wherein the antenna unit 11/40 includes a first high-frequency antenna configured as a multi- segmented annular antenna in which a plurality of antenna segments having planar portions facing an upper surface of the rectangular metal window is arranged so that the planar portions form a rectangular frame-shaped region as a whole; see the entire document, for example, figs. 1-4 and 6-8, and their descriptions.                                        	
	Sasaki et al. further discloses the processing of a rectangular substrate (see, for example, paragraph 0005). Additionally, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table 23 of the apparatus of Sasaki et al. is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).                                                                               	Sasaki et al. does not expressly disclose that each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window. However, Sasaki discloses that the antenna can have a different structure as long as an inductive electric field can be generated in the processing chamber (see, for example, paragraph 0123). Tojo et al. discloses a plasma processing apparatus comprising an antenna unit 50 comprising high frequency antenna 13/131/132/133 having a plurality of antenna segments 61/71, wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window (see the entire document, especially figs. 1-4 and 12-13, and their descriptions). Therefore, in view of this description, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Sasaki et al. as to comprise the claimed antenna structure because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generate inductive coupled plasma in a plasma processing apparatus.
	Sasaki et al. further discloses that the plasma processing apparatus comprises a controller 25 that controls and operates each component of the inductively coupled plasma processing apparatus based on the processing conditions. However, Sasaki et al. does not expressly disclose wherein a current supplied to each of the plurality of antenna segments is controllable. Tojo et al. further discloses that the power supply 51 supplied to the antenna segments 61/71 is control so that the current supplied to each of the plurality of antenna segments 61/71 is controllable (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Sasaki et al. as to control the current supplied to each of the plurality of antenna segments in order to control an induction electric field in the plasma and thereby sensitively control a plasma density distribution.   
	With respect to claims 2-4, Sasaki et al. further discloses: a) wherein the rectangular metal window is divided into a plurality of annular divided regions electrically insulated from each other by a second division extending in a circumferential direction, and wherein the first high-frequency antenna 11a/11b/11c is provided so as to correspond to one of the plurality of annular divided regions; b) wherein the antenna unit includes at least one second high-frequency antenna 11a/11b/11c having an annular shape, the at least one second high-frequency antenna being provided so as to correspond to an annular divided region, among the plurality of annular divided regions, that does not correspond to the first high-frequency antenna; wherein the plurality of annular divided regions include three or more annular divided regions, and the first high-frequency antenna is provided so as to correspond to an outer annular divided region, among the plurality of annular divided regions, that is provided on an outermost periphery; (see, for example, figs. 3-4C, 8A-10B, and their descriptions).
	Concerning claims 5-7 and 11, at least one second high-frequency antenna of the apparatus of Sasaki et al. modified by Tojo et al. is a multi-segmented annular antenna or a planar annular antenna; wherein the at least one second high-frequency antenna 11b constituting the multi-segmented annular antenna is provided so as to correspond to an intermediate annular divided region located adjacently inward of the outer annular divided region among the plurality of annular divided regions; wherein a width of each of the plurality of annular divided regions is larger than that of the first high-frequency antenna 11a/11c or the at least one second high-frequency antenna 11b corresponding thereto.
	With respect to claims 8-10 and 12, Sasaki et al. further discloses: a) wherein a portion corresponding to each side of the plurality of annular divided regions in the rectangular metal window is divided into a plurality of divided portions electrically insulated from each other by a third division extending in a direction orthogonal to the circumferential direction of the second division (see, for example, figs. 8A-10B, and their descriptions); b) wherein the plurality of divided portions formed by the third division correspond to only one of the plurality of antenna segments (see, for example, figs. 8A-10B, and their descriptions); c) wherein at least some of the plurality of divided portions formed by the third division correspond to two or more of the plurality of antenna segments, respectively (see, for example, fig. 17, and its description).

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., JP 2014-154684 in view of Tojo et al., US 2013/0200043.
Yamazawa et al. shows the invention as claimed including an inductively-coupled plasma processing apparatus for performing an inductively- coupled plasma processing on a substrate, comprising: a processing container 4; a mounting table 23 provided inside the processing container and configured to mount the substrate thereon; a rectangular metal window 2 constituting a top wall of the processing container and provided to be electrically insulated from the processing container while facing the mounting table; and an antenna unit 13 provided above the rectangular metal window and configured to generate an inductively-coupled plasma inside the processing container; wherein the rectangular metal window is divided into divided regions electrically insulated from each other by a first division extending in a radial direction toward each of corner portions of the rectangular metal window; wherein the antenna unit includes a first high-frequency antenna configured as a multi- segmented annular antenna in which a plurality of antenna segments having planar portions facing an upper surface of the rectangular metal window is arranged so that the planar portions form a rectangular frame-shaped region as a whole; and wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window; see, for example, figs. 1-2 and 4-7, and their descriptions.
	Yamazawa et al. further discloses the processing of a rectangular substrate (see, for example, paragraphs 0004, 0009 and 0029). Additionally, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table 23 of the apparatus of Yamazawa et al. is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).                                                                               	
	Yamazawa et al. further discloses that the plasma processing apparatus comprises a controller 100 that controls and operates each component of the inductively coupled plasma processing apparatus based on the processing conditions. However, Yamazawa et al. does not expressly disclose wherein a current supplied to each of the plurality of antenna segments is controllable. Tojo et al. further discloses that the power supply 51 supplied to the antenna segments 61/71 is control so that the current supplied to each of the plurality of antenna segments 61/71 is controllable (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa et al. as to control the current supplied to each of the plurality of antenna segments in order to control an induction electric field in the plasma and thereby sensitively control a plasma density distribution.   
	With respect to claims 2-4, Yamazawa et al. further discloses: a) wherein the rectangular metal window is divided into a plurality of annular divided regions electrically insulated from each other by a second division extending in a circumferential direction, and wherein the first high-frequency antenna 13b is provided so as to correspond to one of the plurality of annular divided regions; b) wherein the antenna unit includes at least one second high-frequency antenna 13a having an annular shape, the at least one second high-frequency antenna being provided so as to correspond to an annular divided region, among the plurality of annular divided regions, that does not correspond to the first high-frequency antenna; wherein the plurality of annular divided regions include three or more annular divided regions, and the first high-frequency antenna 13b is provided so as to correspond to an outer annular divided region, among the plurality of annular divided regions, that is provided on an outermost periphery; (see, for example, figs. 1-2 and 6-7, and their descriptions).
	Concerning claims 5-7 and 11, at least one second high-frequency antenna of the apparatus of Yamazawa et al. modified by Tojo et al. is a multi-segmented annular antenna or a planar annular antenna; wherein the at least one second high-frequency antenna 13b constituting the multi-segmented annular antenna is provided so as to correspond to an intermediate annular divided region located adjacently inward of the outer annular divided region among the plurality of annular divided regions; wherein a width of each of the plurality of annular divided regions is larger than that of the first high-frequency antenna 13a or the at least one second high-frequency antenna 13b corresponding thereto.

Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., JP 2014-154684 in view of Tojo et al., US 2013/0200043, as applied to claims 1-7 and 11 above, and further in view of Sasaki et al., US 2012/0267051.
	Yamazawa et al. and Tojo et al. are applied as above but does not expressly disclose that a portion corresponding to each side of the plurality of annular divided regions in the rectangular metal window is divided into a plurality of divided portions electrically insulated from each other by a third division extending in a direction orthogonal to the circumferential direction of the second division. Sasaki et al. discloses an inductively coupled plasma processing apparatus comprising a rectangular metal window 3 and an antenna unit 11, wherein the rectangular metal window is divided into: a) divided regions electrically insulated from each other by a first division extending in a radial direction toward each of corner portions of the rectangular metal window, b) plurality of annular divided regions electrically insulated from each other by a second division extending in a circumferential direction, and c) a portion corresponding to each side of the plurality of annular divided regions in the rectangular metal window is divided into a plurality of divided portions electrically insulated from each other by a third division extending in a direction orthogonal to the circumferential direction of the second division (see, for example, figs. 8A-10B, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rectangular metal window of the apparatus of Yamazawa et al. modified by Tojo et al. as to comprise the plurality of divided portions electrically insulated from each other by a third division extending in a direction orthogonal to the circumferential direction of the second division, because such configuration is known and used in the art as a suitable configuration for effectively and efficiently reduce the effect of the vertical electric field Ev generated in the processing chamber, and effectively and efficiently suppress the consumption of the metal window and the decrease in the production efficiency of the plasma sources.
	With respect to claims 9-10, it should be noted that the plurality of divided portions formed by the third division in the apparatus of Yamazawa et al. modified by Tojo et al. and Sasaki et al. correspond to only one of the plurality of antenna segments (see, for example, figs. 8A-10B, and their descriptions); and b) wherein at least some of the plurality of divided portions formed by the third division correspond to two or more of the plurality of antenna segments, respectively (see, for example, fig. 17, and its description).

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al., US 2013/0200043 in view of Sasaki et al., US 2012/0267051 or Yamazawa et al., JP 2014-154684.
Tojo et al. shows the invention as claimed including an inductively-coupled plasma processing apparatus for performing an inductively-coupled plasma processing on a substrate, comprising: a processing container 4; a mounting table 23 provided inside the processing container and configured to mount the substrate thereon; a rectangular metal window 202 constituting a top wall of the processing container and provided to be electrically insulated from the processing container while facing the mounting table; and an antenna unit 13 provided above the rectangular metal window and configured to generate an inductively-coupled plasma inside the processing container; wherein the rectangular metal window is divided into divided regions electrically insulated from each other by a first division; wherein the antenna unit includes a first high-frequency antenna configured as a multi- segmented annular antenna in which a plurality of antenna segments having planar portions facing an upper surface of the rectangular metal window is arranged so that the planar portions form a rectangular frame-shaped region as a whole; and wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window; wherein a current supplied to each of the plurality of antenna segments is controllable; see, for example, figs. 2-4 and 8-16, and their descriptions.
	Tojo et al. does not expressly disclose a rectangular substrate. However, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table 23 of the apparatus of Tojo et al. is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
	Tojo et al. does not expressly disclose that the first division of the rectangular metal window extends in a radial direction toward each of corner portions of the rectangular metal window; and wherein the rectangular window is divided into a plurality of annular divided regions electrically insulated from each other by a second division in a circumferential direction (claim 2). Sasaki et al. discloses an inductively coupled plasma apparatus comprising a rectangular metal window 3, wherein the rectangular metal window is divided into divided regions electrically insulated from each other by a first division extending in a radial direction toward each of corner portions of the rectangular metal window, and wherein the rectangular metal window is divided into a plurality of annular divided regions electrically insulated from each other by a second division extending in a circumferential direction (see, for example, figs. 3-10B). Also, Yamazawa et al. discloses an inductively coupled plasma apparatus comprising a rectangular metal window 2, wherein the rectangular metal window is divided into divided regions electrically insulated from each other by a first division extending in a radial direction toward each of corner portions of the rectangular metal window, and wherein the rectangular metal window is divided into a plurality of annular divided regions electrically insulated from each other by a second division extending in a circumferential direction (see, for example, figs. 1-2). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the metal window of the apparatus of Tojo et al. as to comprise the claimed first and second divisions because such configuration is known and used in the art as a suitable configuration for effectively and efficiently reduce the effect of the vertical electric field Ev generated in the processing chamber, and effectively and efficiently suppress the consumption of the metal window and the decrease in the production efficiency of the plasma sources.
	With respect to claims 2-4, It should be noted that the apparatus of Tojo et al. modified by Sasaki et al. or Yamazawa et al. would comprise: a) a first high-frequency antenna provided so as to correspond to one of the plurality of annular divided regions; b) at least one second high-frequency antenna having an annular shape, the at least one second high-frequency antenna being provided so as to correspond to an annular divided region, among the plurality of annular divided regions, that does not correspond to the first high-frequency antenna; wherein the plurality of annular divided regions include three or more annular divided regions, and the first high-frequency antenna is provided so as to correspond to an outer annular divided region, among the plurality of annular divided regions, that is provided on an outermost periphery.
	Concerning claims 5-12, at least one second high-frequency antenna of the apparatus of Tojo et al. modified by Sasaki et al. or Yamazawa et al. is a multi-segmented annular antenna or a planar annular antenna; wherein the at least one second high-frequency antenna constituting the multi-segmented annular antenna is provided so as to correspond to an intermediate annular divided region located adjacently inward of the outer annular divided region among the plurality of annular divided regions; wherein a width of each of the plurality of annular divided regions is larger than that of the first high-frequency antenna or the at least one second high-frequency antenna corresponding thereto; a portion corresponding to each side of the plurality of annular divided regions in the rectangular metal window is divided into a plurality of divided portions electrically insulated from each other by a third division extending in a direction orthogonal to the circumferential direction of the second division; and the plurality of divided portions formed by the third division in the apparatus of Tojo et al. modified by Sasaki et al. or Yamazawa et al. correspond to only one of the plurality of antenna segments (see, for example, figs. 8A-10B of Sasaki et al., and their descriptions), and wherein at least some of the plurality of divided portions formed by the third division correspond to two or more of the plurality of antenna segments, respectively (see, for example, fig. 17 of Sasaki et al., and its description).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 13/758,622 in view of Tojo et al., US 2013/0200043. 
Claims 11-13 recite the claimed limitations except that the substrate is rectangular, each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, and wherein a current supplied to each of the plurality of antenna segments is controllable.
With respect to the substrate having a rectangular shape, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table of the apparatus of claims 11-13 of copending Application No. 13/758,622 is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).                                                                               	Regarding each of the plurality of antenna segments configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, Tojo et al. discloses a plasma processing apparatus comprising an antenna unit 50 comprising high frequency antenna 13/131/132/133 having a plurality of antenna segments 61/71, wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window (see the entire document, especially figs. 1-4 and 12-13, and their descriptions). Therefore, in view of this description, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 11-13 of copending Application No. 13/758,622 as to comprise the claimed antenna structure because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generate inductive coupled plasma in a plasma processing apparatus.
	Concerning wherein a current supplied to each of the plurality of antenna segments is controllable, Tojo et al. further discloses that the power supply 51 supplied to the antenna segments 61/71 is control so that the current supplied to each of the plurality of antenna segments 61/71 is controllable (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 11-13 of copending Application No. 13/758,622, as to control the current supplied to each of the plurality of antenna segments in order to control an induction electric field in the plasma and thereby sensitively control a plasma density distribution.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,543,121 in view of Tojo et al., US 2013/0200043. 
Claims 1-11 recite the claimed limitations except that the substrate is rectangular, each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, and wherein a current supplied to each of the plurality of antenna segments is controllable.
With respect to the substrate having a rectangular shape, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table of the apparatus of claims 1-11 of U.S. Patent No. 9,543,121 is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).                                                                               	Regarding each of the plurality of antenna segments configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, Tojo et al. discloses a plasma processing apparatus comprising an antenna unit 50 comprising high frequency antenna 13/131/132/133 having a plurality of antenna segments 61/71, wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window (see the entire document, especially figs. 1-4 and 12-13, and their descriptions). Therefore, in view of this description, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-11 of U.S. Patent No. 9,543,121, as to comprise the claimed antenna structure because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generate inductive coupled plasma in a plasma processing apparatus.
	Concerning wherein a current supplied to each of the plurality of antenna segments is controllable, Tojo et al. further discloses that the power supply 51 supplied to the antenna segments 61/71 is control so that the current supplied to each of the plurality of antenna segments 61/71 is controllable (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-11 of U.S. Patent No. 9,543,121, as to control the current supplied to each of the plurality of antenna segments in order to control an induction electric field in the plasma and thereby sensitively control a plasma density distribution.   

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,597,463 in view of Tojo et al., US 2013/0200043. 
Claims 1-16 recite the claimed limitations except that the substrate is rectangular, each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, and wherein a current supplied to each of the plurality of antenna segments is controllable.
With respect to the substrate having a rectangular shape, it should be noted that such limitation is directed to an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that the mounting table of the apparatus of claims 1-16 of U.S. Patent No. 8,597,463 is capable of mounting a rectangular substrate if the method to be perform in the apparatus requires it. Also, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).                                                                               	Regarding each of the plurality of antenna segments configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window, Tojo et al. discloses a plasma processing apparatus comprising an antenna unit 50 comprising high frequency antenna 13/131/132/133 having a plurality of antenna segments 61/71, wherein each of the plurality of antenna segments is configured by spirally winding an antenna wire in a vertical direction orthogonal to the upper surface of the rectangular metal window so that a winding axis is parallel to the upper surface of the rectangular metal window (see the entire document, especially figs. 1-4 and 12-13, and their descriptions). Therefore, in view of this description, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-16 of U.S. Patent No. 8,597,463, as to comprise the claimed antenna structure because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generate inductive coupled plasma in a plasma processing apparatus.
	Concerning wherein a current supplied to each of the plurality of antenna segments is controllable, Tojo et al. further discloses that the power supply 51 supplied to the antenna segments 61/71 is control so that the current supplied to each of the plurality of antenna segments 61/71 is controllable (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-16 of U.S. Patent No. 8,597,463, as to control the current supplied to each of the plurality of antenna segments in order to control an induction electric field in the plasma and thereby sensitively control a plasma density distribution.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohtake et al. (US 2018/0254191), Sasaki (US 2010/0175831) and Okumura et al. (US 2002/0153349) are cited for their teachings of a plasma processing apparatus comprising a metal window and an antenna unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



September 26, 2022